Citation Nr: 1118358	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  05-07 631 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to service-connected rheumatic fever. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1943 to August 1945.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was previously remanded by the Board in July 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current heart condition is the result of his service, or in the alternative, caused or aggravated by his service-connected rheumatic fever.  The Veteran's representative argues that the medical evidence, which includes reports of VA examinations and a VHA opinion, is still inadequate to decide the claim and requests a new examination.  The Board agrees.  

January 2004 and January 2008 VA examinations included opinions that, given the length of time between service and the onset of coronary artery disease, the Veteran's coronary artery disease was not caused by his history of rheumatic fever.  The Board found those examinations inadequate because they did not consider objective medical evidence that the Veteran did experience heart problems in the interim.  

Thereafter, the Board sought an opinion from a VA cardiologist.  The February 2011 report, based on a review of the record, included the reviewer's opinion that coronary artery disease was not caused by the service-connected rheumatic fever.  However, the opinion was unclear as to whether the service-connected rheumatic fever aggravated the Veteran's coronary artery disease.  Further, the opinion did not address other cardiac diagnoses that may be present, specifically cardiomyopathy or pulmonary hypertension, and the effect of the service-connected rheumatic fever on those conditions.  

Accordingly, a new medical examination is necessary to make a determination in this case; specifically, the examination should be conducted to clarify the current nature and likely etiology of any current heart disability that the Veteran may have and whether it is related to his service-connected rheumatic fever.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and likely etiology of any heart conditions which may be present.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the January 1997 diagnoses of cardiomyopathy and mild pulmonary hypertension; the January 2004, January 2008, and August 2010 VA examinations; and the February 2011 VHA opinion.  

Based on the examination and review of the record, the examiner should answer the following questions: 

(a)  Does the evidence of record show that the Veteran currently has a heart condition?  Please identify the specific diagnoses.  

(b)  If the answer is yes, is it at least as likely as not that any currently demonstrated heart disability is causally related to service?  If there are multiple cardiac diagnoses, the examiner should address each separately.  

(c)  If the answer to (b) is no, is it at least as likely as not that any currently diagnosed heart condition is caused or aggravated by the service-connected rheumatic fever disability ?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of heart disability present (i.e., a baseline) before the onset of the aggravation. 

A rationale for all opinions expressed should be provided.  

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of 38 C.F.R. § 3.310.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



